Citation Nr: 0624945	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  97-31 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a ventral hernia.

3.  Entitlement to service connection for a left hydrocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to May 
1980.  He served with the Reserves from May 1986 to September 
1998, including a period of active duty for training from 
June 10, 1996 to June 26, 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in May 1997, the RO denied the 
veteran's claim for service connection for a ventral hernia 
and a left hydrocele.  In an April 1998 rating decision, the 
RO denied service connection for a low back disability.  By 
decision dated in August 2000, the Board denied each of these 
claims.  The veteran appealed the Board's determination to 
the United States Court of Appeals for Veterans Claims 
(Court) which, by Order dated May 1, 2001, vacated those 
parts of the Board's decision that denied service connection 
for a low back disability, a ventral hernia and a left 
hydrocele.  

In a decision dated in July 2002, the Board again denied 
service connection for the disabilities at issue.  A January 
2, 2003 Court Order again vacated and remanded the Board's 
decision.  By decision dated in August 2004, the Board once 
more denied service connection for a low back disability, but 
remanded the remaining claims for additional development of 
the record.  By Order dated March 29, 2006, the Court 
remanded that part of the Board's decision that denied 
service connection for a low back disability.  The case is 
again before the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that service connection is warranted for 
a low back disability, ventral hernia and a left hydrocele.  
Pursuant to the Board's August 2004 remand, additional 
private and VA medical records were received.  There is no 
indication in the claims folder that the RO has considered 
such records, and the veteran has not waived his right of 
initial consideration by the RO of them.  Indeed, in response 
to a letter from the VA, the veteran specifically stated that 
he wanted the claims folder returned to the RO so it could 
consider the new evidence.  The Board also points out that it 
requested VA examinations with respect to the veteran's 
ventral hernia and left hydrocele.  The RO has not scheduled 
these examinations.  The Board is obligated by law to ensure 
that the RO complies with its directives, as well as those of 
the Court.  The Court has stated that compliance by the Board 
or the RO is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for a ventral hernia 
and a left hydrocele.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran, and which 
have not already been associated with the 
claims folder.  

2.  The veteran should then be afforded a 
VA genitourinary examination to determine 
the nature and etiology of any left 
hydrocele, or residual disability from a 
former left hydrocele.  All necessary 
tests should be performed.  The examiner 
should provide an opinion concerning 
whether it is at least as likely as not 
that the veteran has a current left 
hydrocele disability that is related to 
service, to include active duty for 
training from June 10, 1996, to June 26, 
1996, to include whether it was 
aggravated thereby.  The examiner should 
address the June 2001 VA examination, as 
well as letters dated in July 1997, March 
1998, January 2003, and February 2004 
letters from M.K.C., M.D.  The rationale 
for all opinions expressed should be set 
forth.  The claims folder should be made 
available to the examiner in conjunction 
with the examination.

3.  The veteran should also be afforded a 
VA examination by a hernia specialist.  
The examiner should note any hernia 
present prior to the veteran's June 1996 
period of active duty for training, the 
finding of an abdominal hernia on July 9, 
1996, and the hernia operation in October 
1996.  The examiner should furnish an 
opinion as to whether it is at least as 
likely as not that the veteran has a 
ventral hernia disability that is related 
to any period of service, to include 
whether it was aggravated thereby.  The 
rationale for all opinions expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.  

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


